

117 S2037 IS: Protecting Access to Ground Ambulance Medical Services Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2037IN THE SENATE OF THE UNITED STATESJune 10, 2021Ms. Cortez Masto (for herself, Ms. Collins, Ms. Stabenow, Mr. Cassidy, Mr. Leahy, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII to strengthen ambulance services furnished under part B of the Medicare program.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting Access to Ground Ambulance Medical Services Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Protect Access to High Quality Ambulance CareSec. 101. Protecting patient access to ground ambulance services.Title II—Protect Access to Ground Ambulance Services in Rural AmericaSec. 201. Protecting access to ambulance services in rural and low population density areas.IProtect Access to High Quality Ambulance Care101.Protecting patient access to ground ambulance servicesSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended—(1)in paragraph (12)(A), by striking 2023 and inserting 2028; and (2)in paragraph (13)(A), by striking 2023 each place it appears and inserting 2028 in each such place.IIProtect Access to Ground Ambulance Services in Rural America201.Protecting access to ambulance services in rural and low population density areasSection 1834(l)(12) of the Social Security Act (42 U.S.C. 1395m(l)(12)) is amended by adding at the end the following new subparagraphs:(C)Exception for Rural and Qualified Rural AreasThe Secretary shall deem an area designated as a rural or qualified rural area under this paragraph that would otherwise no longer receive such designation to retain its previous designated status if there are 1,000 or fewer individuals per square mile in the area.(D)Right to Appeal Rural Areas and Qualified Rural AreasThe Secretary shall establish an administrative appeals process to allow ambulance services providers and suppliers to seek reconsideration of a change in a ZIP code’s status as a rural or qualified rural area during the first 12 months after the Secretary finalizes a change in the designation made under this paragraph..